Citation Nr: 1429135	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-44 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Army from February 1980 to February 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  That decision denied service connection for bilateral knee disability.  In September 2008, the Veteran filed a notice of disagreement (NOD) with the decision.  In October 2009, the RO issued a statement of the case (SOC) continuing the previous denial.  In November 2009, the Veteran perfected an appeal.  In September 2013, the Veteran underwent a VA examination in support of his claim.  Based on the examination findings and medical opinion, the RO granted service connection for left knee disability, but denied service connection for right knee disability.  See February 2014 rating decision and supplemental statement of the case (SSOC).  In May 2014, the Veteran testified before the Board at a video conference hearing.  A transcript of the hearing is associated with the claims file and has been reviewed.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially sought service connection for a bilateral knee disability on a direct basis.  See April 2008 claim.  In February 2014, the Veteran was awarded service connection for left knee disability, but denied service connection for right knee disability.  At his May 2014 Board hearing, the Veteran raised the theory of secondary service connection, contending that his service-connected left knee disability has altered his gait and thus aggravated or chronically worsened his right knee disability.

In September 2013, the Veteran was afforded a VA examination whereat he was diagnosed with a left knee strain, status post meniscal tear repair with scar, limited motion and instability, and a right knee strain.  The examiner's medical opinion, however, focused solely on the Veteran's left knee disability, with no opinion offered with regard to the right knee disability.

As the examination did not address the etiology of the Veteran's claimed right knee disability, it should not have been used as a basis to deny service connection. Therefore, the Veteran must be afforded a new VA examination to determine the nature and etiology of any right knee disability present, to include the diagnosed right knee strain.  Opinions addressing both direct and secondary theories of service connection must be obtained.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  To ensure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized in the directives below when offering the sought after opinions.

Thus, because the September 2013 VA examiner did not offer any opinion as to the etiology of the Veteran's diagnosed right knee disability, a new VA examination and opinion is necessary prior to a Board decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability found, including the diagnosed knee strain.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, examining the Veteran, and conducting any appropriate testing, the examiner must provide a diagnosis for any right knee disability found and offer all of the following opinions (using the emphasized language):

(a) Whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed right disability was caused by or due to the Veteran's active service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed right knee disability was caused by or due to the Veteran's service-connected left knee disability.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed right knee disability was aggravated or chronically worsened by the Veteran's service-connected left knee disability.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, under both direct and secondary theories of service connection.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

